        Case 3:19-cv-02231-MMA-JLB Document 45 Filed 02/24/21 PageID.527 Page 1 of 1

AO 154 (10 103) Substitution of Attorney


                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
OTINA SENGVONG, on behalf of himself, and all                                    CONSENT ORDER GRANTING SUBSTITUTION
others similarly situated,                                                       OF ATTORNEY
                                                              Plaintiff (s),
                                       V.
                                                                                 CASE NUMBER: 3:19-CV-02231-MMA (JLB)
PROBUILD COMPANY LLC, a Delaware limited
liability company dba DIXIELINE LUMBER & HOME
CENTERS, DIXIELINE TRUSS YARD, DIXIELINE
CLASSIC COLLECTIONS, DIXIELINE HOME
CENTERS; BUILDERS FIRSTSOURCE-DALLAS,
LLC, a Delaware limited liability company; BUILDERS
FIRSTSOURCE, INC., a Delaware corporation; and
DOES I through 50, inclusive,
                                                            Defendant (s),
                                                                                      BUILDERS FIRSTSOURCE-DALLAS,
          Notice is hereby given that, subject to approval by the court,                                           substitutes
                                                                                      LLC
                                                                                                         (Party (s) Name)

 Matthew B. Golper of Ballard Rosenberg Golper & Savitt LLP , State Bar No.
                              (Name of New Attorney)
                                                                                                   ------
                                                                                                     275979 as counsel of record in place of

                                                                GOLDBERG SEGALLA LLP
                                                             (Name of Attorney (s) Withdrawing Appearance)
Contact information for new counsel is as follows:
          Finn Name:                       BALLARD ROSENBERG GOLPER & SAVITT LLP
          Address:                         15760 Ventura Boulevard, Eighteenth Floor, Encino, CA 91436
          Telephone:                       (818) 508-3718                             Facsimile              (818) 506-4827
          E-Mail (Optional):               mgolper@brgslaw.com
I consent to the above substitution.                                                       BUILDERS FIRSTSOURCE-DALLAS, LLC
Date:          February 19, 2021
By:           Amanda Weaver                                                                                     (Signature of Party (s))

I consent to being substituted.                                                                      GOLDBERG SEGALLA LLP
Date: February 2021        :z.4,
By:$\,� M4ll't,;2Af""�                                                                                    (Signature of Fonner Attorney (s))

I consent to the above substitution.                                                BALLARD ROSENBERG GOLPER & SAVITT LLP
Date:     February 19 , 2021
By: Matthew B. Golper
The substitution of attorney is hereby approved and so ORDERED.
                                                                                       .....}14-l.   ,M   &! � . >...{4_.
                                                                                                              (Signature of New Attorney)      -�
Date:           February 24, 2021
                                                                                                                        Judge

(Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
